  l FNlTED STA TES OF AMERICA                                                    rrntcctive Order

                                                                                 l9 CR 443 (LAI<)

 DANIEL MELAMED,
         a/Ida "Danny.''

                            J>cfcndm1L


        Upon the upplication of the United Stales of America, wilh the consenl ofthc undersigned

defense counsel, and lhe defendant having requested discovery under Federal Rule of Criminal

Procedure l 6(a), the Court hereby finds and orders as follmvs:

        l. Disclosure Material. The Government has made und will make disclosure to the

defendant of documents, objects, and information, including electronically stored infonnation

("ESl"), pursuant to Federal Rufe of Criminal Procedure 16, 18 U.S.C. § 3500, and the

Government's general obligation to produce exculpatory and impeachment material in criminal

cases. all of which will be referred to herein as "disclosure material." The Govcmmenl's

disclosm·e material may include material that (i) aflccts the piivacy, confidentiality, and business

interests ofindividuals and entities; (ii) would impede, if prematurely disclosed, the Government's

ongoing investigation of uncharged individuals; (iii) would risk prejudicial pretrial publicity if

publicly disseminated; and (iv) is not authorized to be disclosed to the public or disclosed beyond

that which is necessary for the defense of this criminal case.

       2. Sensitive Disclosure Materhd. ~crtain of the Government's disclosure material.

refen-ed to herein as "sensitive disclosure material:' contains infonnation that identifies. or could

lead to the identification of, witnesses who may be subject to intimidation or obstruction, and

whose lives, persons, and prope1ty, as well as the lives, persons, and property ofloved ones> will
be sul1icct lo risk nf harm absent the protective considerations sci forth herein. Wilh respect lo

certain sensitive disclosure malcrial, i-cfcrrcd to herein ns "attorney's eyes unly mnte1inl," these

snmc C<lnccrns arc particulmly acute. The Govcmmcnt's designation of disclosure material as

sensitive disdosurc material or a!tomey's eyes only mflleriul will l>c controlling absenl contrary

nrdcr of lhc Court.

        Business Confidcntinl Jnfom1r1Hon. Certain of lhc Government's disclosure material,

rcfc1Tcd lo herein us "business confidential information,'' conlains information that may reveal

trade secrets or other infonnution thal may cause financial loss or other harm lo nn affected

business entity anc.1 its stakeholdel'(s). The Government's designation of disclosure material as

business confidential information will be controlling absent contrary order of the Court.

       Facilitation of Discovery. The entry of a protective order in this case wiH permit the

Government to produce expeditiously the disclosure material without the need for substantial

redaction and minimize any related litigation. It will also afford the defense prompt access to those

materials. in substantially unredacted form, which will facilitate the preparation of the defense.

       Good Cmi.sc. There is good cause for entry of the protective order set forth herein.

       Accordingly, it is hereby Ordered:

       Disclosure material, including infonnation obtained or derived from disclosure material,

shall not be disclosed by the defendant or defense counsel, including any successor counsel ("the

defense"). other than as set forth herein, and shall be used by the defense solely for purposes of

defending this action. The defense shall not post any disclosure material on any Internet site or

network site to which persons other than the pai1ies hereto have access, and shall not disclose any

disclosure material lo the media or any third party except as set forth below.




                                                 2
        Disclosure material Iha! is not sensilivc disclosure material, including allomcy's eyes only

material, or business confidential material may he disclosed by the defense to:

               (a) Personnel f~r whose conduct defense counsel is responsible, i.e., personnel

employed by or retained by ucfcnsc counsel, as needed for purposes of defon<ling this action; and

               (b) Prospective wimcsscs for purposes of dcfonding lhis uction.

        Scnsili\'c disclosure material nnci husin~s confidential matcriul mny be disclosed by the

<lefensc ln:

               (a) Personnel for whose conducl defonsc counsel is responsible, i.e., pcrsouncl

employed by or rclaincd by defense counsel, as needed for purposes of defending this action; and

               (b) Prospccti vc witnesses for purposes of defending this action, provided, however, that

no such prospective witnesses may be provided with sensitive disclosure material or business

confidential material or copies of sensitive disclosure materinJ or business confidential material

for their own possession.

        Attorney's eyes only material-which defense counsel, including any successor counsel,

may not disclose to the defendant-may be disclosed by the defense to:

               (a) Personnel for whose conduct defense counsel is responsible, i.e., personnel

employed by or retained by defense counsel, as needed for purposes of defending this action.

        The Government may authorize, in writing, disclosure of disclosure material beyond that

otherwise permitted by this Order without further Order of this Cou11. At nny ti met defense counsel

may request from the Govemment such authorization. in writing, for disclosure of disclosure

material beyond that otherwise pem1itted by this Order, including disclosure of attorney's eyes

only material to the defendant. The Government will promptly review any such request and either

provide authorization, in writing, for the sought disclosure of disclosure material or provide



                                                    3
dclbnsc counsel with nn cxphmalion, in wriling, as to why lhc sough! disclosure of disclosure

mnlerinl cannot occur at that time, so as to facilitate this Court's consideration of any disputes

regarding the Government's designation of disclosure material as sensitive c!isclosurc materiul,

including attorney's eyes only nwlerial, and business confidential information.

        This Order docs not prevcnl 1he di.sclosurc of any disclosure malcrial in any hearing or trial

held in this action, or to any judge or mngistrntc judge, for purposes of this ::iction. However,

disclosure murcrial pertincnl lo any motion before the Court should initinlly he file<l under seal,

absent co11scn1 of the Government or Order of the Court. All filings should comply wilh the

privacy protection provisions of Federal Ruic of Criminal Procedure 49.1.

                                Return or Destruction of Material
        Except for disclosure material that has been made part of the record of this case, the defense

shall retum Lo the Government or securely destroy or delete all disclosure matcl'ial within 30 days

of the expiration of the period for direcl appeal from any verdict in the above-captioned case; the

period of direct appeal from any order dismissing any of the charges in the above-captioned case;

or the granting of any motion made on behalf of the Govemment dismissing any charges in the

above-captioned case, whichever date is later.

       If disclosure material is provided to any prospective witnesses, counsel shall make

reasonable efforts to seek the return or destruction of such materials.

       The defense shall provide a copy of this Order lo all persons to whom the defense has

disclosed disclosure material. All such persons shall be subject to the terms of this Order. Defense

counser shall maintain a record of what disclosure materials have been disclosed to which such

persons beyond personnel for whose conduct defense counsel is responsible, i.e., personnel

employed by or retaine.d by defense counsel, as needed for purposes of defending lhis action.



                                                  4
.~
r




                                           Retention of Jul'isdiction
              The provisions of this Ol'der shall not tenninate at the conclusion of the case, and the Court

     will retain jurisdiction to enforce this Order following termination oft he cm;e.

     AGHEED AND CONSENTED TO:

           GEOFFREY 8. BERM,\N
           United Stntcs A Horney


     By:   ;f'..,&,\ .._ ~ U' ~
           THOMAS. OI IN WRJG1-ff
           Assistant United States Attorney
           (212) 637~2295



           ~di!L&G
           Counsel for Defendant Daniel Melamed
                                                                Date:




     SO ORDERED:

     Dated: New York. New York

              _____r~.J   l   7 ,2019




                                                        5
